

Exhibit 10.3


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.
     
MANHATTAN PHARMACEUTICALS, INC.


WARRANT


Dated: October 28, 2009


Manhattan Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, Linden Growth Partners Master Fund LP or its
Permitted Transferees (as hereinafter defined) (the “Holder”), is entitled to
purchase from the Company up to a total of 2,222,222 shares of common stock,
$0.001 par value per share (the “Common Stock”), of the Company (each such
share, a “Warrant Share” and all such shares issuable under the warrants, the
“Warrant Shares”) at an exercise price of $0.11 (as adjusted from time to time
as provided in Section 9, the “Exercise Price”), at any time and from the date
hereof and through October 28, 2014 (the “Expiration Date”), and subject to the
following terms and conditions.  This Warrant (“Warrant”) is issued pursuant to
that certain Subscription Agreement, dated as of the date hereof, by and between
the Company and the Holder (the “Subscription Agreement”).
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Subscription Agreement.
 
2.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
and/or assignment of any portion of this Warrant (a “Permitted Transferee”) in
the Warrant Register, upon surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed, to the Company’s transfer
agent or to the Company at its address specified herein.  Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
Permitted Transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the Permitted Transferee thereof
shall be deemed the acceptance by such Permitted Transferee of all of the rights
and obligations of a holder of a Warrant.

 
 

--------------------------------------------------------------------------------

 
 
4.           Exercise and Duration of Warrants.
 
(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date.  At 5:00 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value and this Warrant shall be terminated and no longer be outstanding.
 
(b)           The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “Cashless Exercise” if so indicated in the
Exercise Notice pursuant to Section 10 below), and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.”
 
(c)           Exercise Disputes.  In the case of any dispute with respect to the
number of shares to be issued upon exercise of this Warrant, the Company shall
promptly issue such number of shares of Common Stock that is not disputed and
shall submit the disputed determinations or arithmetic calculations to the
Holder via fax (or, it the Holder has not provided the Company with a fax
number, by overnight courier) within five (5) Business Days of receipt of the
Holder’s election to purchase Warrant Shares.  If the Holder and the Company are
unable to agree as to the determination of the Exercise Price within five (5)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall in accordance with this Section,
submit via facsimile the disputed determination to its independent auditor.  The
Company shall cause its independent auditor to perform the determinations or
calculations and notify the Company and the Holder of the results promptly, in
writing and in sufficient detail to give the Holder and the Company a clear
understanding of the issue.  The determination by the Company’s independent
auditor shall be binding upon all parties absent manifest error.  The Company
shall then on the next Business Day instruct its transfer agent to issue
certificate(s) representing the appropriate number of Warrant Shares of Common
Stock in accordance with the independent auditor’s determination and this
Section.  The prevailing party shall be entitled to reimbursement of all fees
and expenses of such determination and calculation.

 
2

--------------------------------------------------------------------------------

 
 
5.           Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than five (5) Trading Days after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares to which the Holder is entitled upon such exercise, free of
restrictive legends unless a registration statement covering the resale of the
Warrant Shares and naming the Holder as a selling stockholder thereunder is not
then effective and the Warrant Shares are not freely transferable pursuant to
Rule 144 under the Securities Act.  To the extent the Warrant Shares may be
issued free of restrictive legends as set forth above, upon request of the
Holder, the Company shall use its best efforts to deliver Warrant Shares
hereunder electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions.  For the purposes
hereof, the term “Trading Day” means (a) any day on which the Common Stock is
listed or quoted and traded on its primary trading market and/or quotation
system, as the case may be, (b) if the Common Stock is not then listed or quoted
and traded on any trading market, then a day on which trading occurs on the
Nasdaq Global Market (or any successor thereto), or (c) if trading ceases to
occur on the Nasdaq Global Market (or any successor thereto), any Business Day.
 
(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
(c)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant  as required pursuant to the
terms hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 
3

--------------------------------------------------------------------------------

 
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Additional Issuances of Equity Securities.  If the Company, at any
time while this Warrant is outstanding, shall issue or sell any Equity
Securities (as defined below) at an effective price per share less than the then
effective Exercise Price (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”), as adjusted hereunder (if the
holder of the Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which is issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the  then effective Exercise Price, such issuance shall be deemed to have
occurred for less than the then effective Exercise Price on such date of the
Dilutive Issuance), then, the Exercise Price shall be reduced and only reduced
to equal the Base Share Price.  Notwithstanding the foregoing, no adjustments
shall be made, paid or issued under this Section 9(b) in respect of Exempt
Issuances (as defined below).  The Company shall notify the Holder in writing as
promptly as reasonably possible following the issuance of any Equity Securities
subject to this section, indicating therein the applicable issuance price, or of
applicable reset price, exchange price, conversion price and other pricing terms
(such notice the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 9(b), upon the occurrence of any Dilutive Issuance while this Warrant is
outstanding, after the date of such Dilutive Issuance the Holder is entitled to
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Exercise Notice.

 
4

--------------------------------------------------------------------------------

 
 
For purposes of this Section 9(b), the following definitions shall apply:
 
“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Equity Securities” means (i) Common Stock and (ii) Common Stock Equivalents.


“Exempt Issuance” means (i) any Equity Securities issued or issuable pursuant to
options, warrants or other rights issued or issuable to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to equity incentive plans or other employee benefit arrangements; (ii)
any Equity Securities issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the issuance date
of this Warrant; (iii) any Equity Securities issued or issuable for
consideration other than cash pursuant to a merger, consolidation, strategic
alliance, acquisition or similar business combination; (iv) any Equity
Securities issued or issuable in connection with any stock split, stock
dividend, distribution or recapitalization by the Company; (v) any Equity
Securities issued or issuable pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank or
similar financial or lending institution; (vi) any Equity Securities issued or
issuable to the Placement Agent or its affiliates in connection with the
Subscription Agreement, dated as of the date hereof, between the Company and the
Holder (the “Subscription Agreement”); and (v) any Equity Securities issued to
the Holder pursuant to the Subscription Agreement.

 
5

--------------------------------------------------------------------------------

 

(c)           Fundamental Transactions.  If at any time during the term of this
Warrant the Company proposes to engage in a “Fundamental Transaction” (as
hereinafter defined) then, and in any one or more of such cases, the Company
will give to the Holder at least 10 days’ prior written notice of the date on
which the books of the Company will close or a record will be taken for
determining rights to vote with respect to such Fundamental Transaction.  Such
notice will describe the nature of the Fundamental Transaction, the date on
which the holders of the Common Shares will be entitled thereto, and such notice
will also specify the date on which the holders of the Common Shares will be
entitled to exchange the Common Shares for securities or other property
deliverable upon the consummation of the Fundamental Transaction.  A
“Fundamental Transaction” is any (i) merger or consolidation of the Company with
or into (whether or not the Company is the surviving corporation) another
Person, (ii) any sale, assignment, transfer, conveyance or other disposition by
the Company of all or substantially all of its assets in one or a series of
related transactions; provided, however, that for avoidance of doubt, the
granting of a lien on all or substantially all of the Company’s assets as
collateral shall not be deemed a Fundamental Transaction hereunder, (iii)
purchase, tender or exchange offer by the Company (or to which the Company is a
party) that will be for more than 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by the Person or Persons making
or party to, or associated or affiliated with the Persons making or party to,
such purchase, tender or exchange offer, (iv) business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) requiring shareholder approval with another Person whereby such
other Person acquires more than the 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination), or (v) reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above).
 
(d)           The Company will not by reorganization, transfer of assets,
consolidation, merger, dissolution, or otherwise, avoid or seek to avoid
observance or performance of any of the terms of this Section 9, but will at all
times in good faith assist in the carrying out and performance of all provisions
of this Section 9 in order to protect the rights of the Holder against
impairment.
 
(e)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) or (b) of this Section, the number
of Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, as applicable, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased, as applicable, number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.
 
(f)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest share, as applicable.  The number of shares
of Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company, and the disposition of any such
shares shall be considered an issue or sale of Common Stock.
 
(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 
6

--------------------------------------------------------------------------------

 
 
(h)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten calendar
days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
 
10.          Payment of Exercise Price.  The Holder shall pay the Exercise Price
in immediately available funds (a “Cash Exercise”); or the Holder may satisfy
its obligation to pay the Exercise Price through a “Cashless Exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:
 

 
X = Y [(A-B)/A]
where:
   
X = the number of Warrant Shares to be issued to the Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised (prior to cashless exercise).
     
A = the average of the Closing Prices for the five (5) Trading Days immediately
prior to (but not including) the Exercise Date.
     
B = the Exercise Price.

 
For purposes of this Section 10, “Closing Prices” for any date, shall mean the
closing price per share of the Common Stock for such date (or the nearest
preceding date) on the primary trading market on which the Common Stock is then
listed or quoted.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued to the Holder (provided the
Securities and Exchange Commission continues to take the position that such
treatment is proper at the time of such exercise).

 
7

--------------------------------------------------------------------------------

 

11.          Limitation on Exercise.  Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to insure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), does not exceed 4.999% (the “Maximum Percentage”) of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, “beneficial ownership” shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  The Company’s obligation to issue shares of Common Stock in excess
of the limitation referred to in this Section shall be suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation, but in no event later than the Expiration Date.  By written
notice to the Company, the Holder may waive the provisions of this Section or
increase or decrease the Maximum Percentage to any other percentage specified in
such notice, but any such waiver or increase will not be effective until the
61st day after such notice is delivered to the Company.
 
12.          Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  In lieu of any fractional shares which would, otherwise be issuable,
subject to Section 11, the Company shall pay the Holder entitled to such
fractional Warrant Share a sum in cash equal to such fraction (calculated to the
nearest 1/100th of a Warrant Share) multiplied by the then effective Exercise
Price.
 
13.          Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Subscription Agreement prior to 5:00 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Subscription Agreement on a day that is not a
Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices or
communications shall be as set forth in the Subscription Agreement.
 
14.          Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent.  Any corporation and/or other entity into which the Company
or any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Company or any new warrant agent shall be a party
shall be a successor warrant agent under this Warrant without any further
act.  Any such successor warrant agent shall promptly cause notice of its
succession as warrant agent to be mailed (by first class mail, postage prepaid)
to the Holder at the Holder’s last address as shown on the Warrant Register.

 
8

--------------------------------------------------------------------------------

 

15.          Piggyback Registration Rights.  If at any time the Company shall
determine to file with the Securities and Exchange Commission a registration
statement (“Registration Statement”) relating to an offering for its own account
or the account of others under the Securities Act of 1933 Act, as amended (other
than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other bona fide, employee benefit plans), the Company shall send to the Holder
of this Warrant, written notice of such determination and, if within thirty (30)
days after the effective date of such notice, such Holder shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the shares such Holder requests to be registered which are issuable upon
exercise of this Warrant (“Registration Shares”), except that if, in connection
with any underwritten public offering for the account of the Company the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of Common Stock which may be included in the Registration Statement
because, in such underwriter(s)’ judgment, marketing or other factors dictate
such limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registration Shares with respect to which such Holder has
requested inclusion hereunder as the underwriter shall permit and shall be
subject to any senior registration rights existing on the date hereof. Any
exclusion of Registration Shares shall be made pro rata among the Holder and its
registered assigns, if any, seeking to include shares in proportion to the
number of equity securities sought to be included by such Holder and its
registered assigns.  Notwithstanding the foregoing, this Section 15 shall not
apply to any registration statement filed pursuant to the Registration Rights
Agreement, dated February 25, 2008, by and among the Company and Nordic Biotech
Venture Fund II K/S, as amended from time to time.
 
16.          Miscellaneous.
 
(a)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be transferred or assigned by the Holder to a
Permitted Transferee pursuant to Section 3 provided, that, among other things,
the Permitted Transferee covenants to be bound by the terms hereof.  This
Warrant may not be assigned by the Company, except to a successor in the event
of a Fundamental Transaction.  This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.
 
(b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, seek to
call or redeem this Warrant or avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder against dilution or other impairment.  Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares, free from all taxes, liens, security interests, encumbrances, preemptive
or similar rights and charges of stockholders (other than those imposed by the
Holder), on the exercise of the Warrant, and (iii) will not close its
stockholder books or records in any manner which interferes with the timely
exercise of this Warrant.

 
9

--------------------------------------------------------------------------------

 
 
(c)           Remedies; Specific Performance.  The Company acknowledges and
agrees that there would be no adequate remedy at law to the Holder of this
Warrant in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Warrant and
accordingly, the Company agrees that, in addition to any other remedy to which
the Holder may be entitled at law or in equity, the Holder shall be entitled to
seek to compel specific performance of the obligations of the Company under this
Warrant, without the posting of any bond, in accordance with the terms and
conditions of this Warrant in any court of the United States or any State
thereof having jurisdiction, and if any action should be brought in equity to
enforce any of the provisions of this Warrant, the Company shall not raise the
defense that there is an adequate remedy at law.  Except as otherwise provided
by law, a delay or omission by the Holder hereof in exercising any right or
remedy accruing upon any such breach shall not impair the right or remedy or
constitute a waiver of or acquiescence in any such breach.  No remedy shall be
exclusive of any other remedy.  All available remedies shall be cumulative.
 
(d)           Amendments and Waivers.  The Company may, without the consent of
the Holder (but with prior written notice to the Holder), by supplemental
agreement or otherwise, (i) make any changes or corrections in this Agreement
that are required to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein or (ii) add to the covenants and agreements of the Company for the
benefit of the Holder (including, without limitation, reduce the Exercise Price
or extend the Expiration Date), or surrender any rights or power reserved to or
conferred upon the Company in this Agreement; provided that, in the case of (i)
or (ii), such changes or corrections shall not adversely affect the interests of
Holder in any material respect.  This Warrant may also be amended or waived with
the consent of the Company and the Holder.  If a new warrant agent is appointed
by the Company, it shall at the request of the Company, and without need of
independent inquiry as to whether such supplemental agreement is permitted by
the terms of this Section 16(d), join with the Company in the execution and
delivery of any such supplemental agreements, but shall not be required to join
in such execution and delivery for such supplemental agreement to become
effective.
 
(e)           Governing Law; Venue; Waiver Of Jury Trial. This Warrant shall be
governed by and construed exclusively in accordance with the internal laws of
the State of New York without regard to the conflicts of laws principles
thereof. The parties hereto hereby expressly and irrevocably agree that any suit
or proceeding arising directly and/or indirectly pursuant to, arising out of or
under this Warrant, shall be brought solely and exclusively in a federal or
state court located in the City, County and State of New York. By its execution
hereof, the parties hereby expressly covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City. The parties hereto
expressly and irrevocably waive any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto. In the event of any such action or
proceeding (including, but not limited to, any motions made), the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements. The Company and Holder hereby
waive all rights to a trial by jury.

 
10

--------------------------------------------------------------------------------

 
 
(f)           Headings  The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.
 
(g)           Partial Invalidity.  In case any one or more of the provisions of
this Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
MANHATTAN PHARMACEUTICALS, INC.
 
By: /s/ Michael McGuinness
Name: Michael McGuinness
Title:   Chief Financial Officer

 
 
12

--------------------------------------------------------------------------------

 

FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To:  MANHATTAN PHARMACEUTICALS, INC.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Manhattan Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
 
(a)
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
 
(b)
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
 
(c)
The holder shall make payment of the Exercise Price as follows (check one):

 
_______________ “Cash Exercise” under Section 10
 
_______________ “Cashless Exercise” under Section 10
 
 
(d)
If the holder is making a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 
 
(e)
Pursuant to this exercise, the Company shall deliver to the holder
______________ Warrant Shares in accordance with the terms of the Warrant.

 
 
(f)
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 
 
(g)
Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Holder that, after giving effect to the
exercise provided for in this Exercise Notice, the Holder (together with its
affiliates) will not have beneficial ownership (together with the beneficial
ownership of such Person’s affiliates) of a number of shares of Common Stock
which exceeds the Maximum Percentage of the total outstanding shares of Common
Stock as determined pursuant to the provisions of Section 11 of the Warrant.


 
13

--------------------------------------------------------------------------------

 
 
 
(h)
The Holder represents that, as of the date of exercise:

 
 
i.
the Warrant Shares being purchased pursuant to this Exercise Notice are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale; and

 
 
ii.
the Holder is an “accredited investor” as such term is defined in Rule 501(a)(1)
of Regulation D promulgated by the Securities and Exchange Commission under the
Securities Act.

 
 
(i)
If the Holder cannot make the representations required in Section (f)(ii),
above, because it is factually incorrect, it shall be a condition to the
exercise of the Warrant that the Company receive such other representations as
the Company considers necessary, acting reasonably, to assure the Company that
the issuance of securities upon exercise of this Warrant shall not violate any
United States or other applicable securities laws.



Dated:                                      ,          
Name of Holder:
     
(Print)




 
By:
     
Name:
     
Title:
     
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


 
14

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT


[To be completed and signed only upon transfer of Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of Manhattan Pharmaceuticals, Inc.
to which the within Warrant relates and appoints ________________ attorney to
transfer said right on the books of Manhattan Pharmaceuticals, Inc. with full
power of substitution in the premises.
 
The undersigned transferee agrees to be bound by the covenants of the Warrant
Holder during the term of the Warrant.
 
The undersigned transferee agrees represents and warrants that:
 
 
i.
the Warrant Shares being purchased pursuant to this Assignment are being
acquired solely for the transferee’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale;
and



 
ii.
the undersigned transferee is an “accredited investor” as such term is defined
in Rule 501(a)(1) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act.

 
If the undersigned transferee cannot make the representations required in clause
(ii) above, above, because it is factually incorrect, it shall be a condition to
the transfer of the Warrant that the Company receive such other representations
as the Company considers necessary, acting reasonably, to assure the Company
that the transfer this Warrant shall not violate any United States or other
applicable securities laws.
 
Dated:                                      ,          
           
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
             
Address of Transferee
                                     
In the presence of:
     
Signature of Transferee
             


 
 

--------------------------------------------------------------------------------

 
